Exhibit 10.1(b)


August 14, 2017
Horace Mann Educators Corporation
One Horace Mann Plaza
Springfield, Illinois 62715-001
Attention: Angela Christian


Re:    Second Amendment to Credit Agreement
Ladies / Gentlemen,
Please refer to the Amended and Restated Credit Agreement dated as of July 30,
2014 (as previously amended, the “Credit Agreement”) between Horace Mann
Educators Corporation, a Delaware Corporation (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”). Capitalized terms not defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the rules of
interpretation set forth in Section 1.03 of the Credit Agreement shall apply
herein as if fully set forth herein, mutatis mutandis.
1.Amendment. The Borrower and Required Lenders agree that the Credit Agreement
shall be amended as follows:
(a)    The definition of “Consolidated Debt” is hereby amended in its entirety
to read as follows:
“Consolidated Debt” means the consolidated Debt of the Borrower and its
consolidated Subsidiaries, including without limitation the principal amount of
the Loans, but excluding FHLB Operating Debt in an aggregate amount at any time
outstanding up to the Threshold Amount applicable to the relevant Subsidiary
less the aggregate market value of securities subject to Securities Lending at
such time; provided that any amount of FHLB Operating Debt of any Subsidiary at
any time outstanding in excess of the applicable Threshold Amount shall not be
excluded from Consolidated Debt.
(b)    The definition of “Threshold Amount” is hereby amended in its entirety to
read as follows:
“Threshold Amount” means, (a) with respect to Horace Mann Life Insurance
Company, as of any date of determination, ten percent (10%) of the net admitted
assets less separate accounts assets (as set forth on the financial statements
most recently provided pursuant to Section 5.01(c)) of Horace Mann Life
Insurance Company and (b) with respect to Horace Mann Insurance Company, as of
any date of determination, the greater of (i) ten percent (10%) of the net
admitted assets of the Horace Mann Group or (ii) twenty percent (20%) of
statutory surplus of the Horace Mann Group (each as set forth on the financial
statements of the Horace Mann Group most recently provided pursuant to Section
5.01(c)).


    

--------------------------------------------------------------------------------






(c)    The following new definition is added to Section 1.01 in proper
alphabetical order:
“Horace Mann Group” means the combined results of the following four property
casualty insurers that entered into an intercompany reinsurance pooling
agreement effective as of January 1, 2012 in which Horace Mann Insurance Company
is the lead company: Horace Mann Insurance Company, Teachers Insurance Company,
Horace Mann Property & Casualty Insurance Company, and Horace Mann Lloyds.
(d)    Section 5.01(c) is hereby amended in its entirety to read as follows:
(c)    SAP Financial Statements:
(i)    Within 5 days after the applicable regulatory filing date for each of its
Fiscal Quarters, but in any event within 50 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year of each Insurance Subsidiary and
of the Horace Mann Group a copy of the Quarterly Statement of each Insurance
Subsidiary and of the Horace Mann Group for such Fiscal Quarter, all prepared in
accordance with SAP and accompanied by the certification of the chief financial
officer or chief executive officer of each Insurance Subsidiary (and with
respect to the Horace Mann Group, of Horace Mann Insurance Company) that all
such financial statements are complete and correct and present fairly in
accordance with SAP the financial position of such Insurance Subsidiary or the
Horace Mann Group, as applicable, for the periods then ended.
(ii)    Within 5 days after the applicable regulatory filing date for each of
its Fiscal Years, but in any event within 60 days after the end of each Fiscal
Year of each Insurance Subsidiary and of the Horace Mann Group a copy of the
Annual Statement of each Insurance Subsidiary and of the Horace Mann Group for
such Fiscal Year prepared in accordance with SAP and accompanied by the
certification of the chief financial officer or chief executive officer of each
Insurance Subsidiary (and with respect to the Horace Mann Group, of Horace Mann
Insurance Company) that such financial statement is complete and correct and
presents fairly in accordance with SAP the financial position of such Insurance
Subsidiary or the Horace Mann Group, as applicable, for the period then ended.
(iii)    Within 5 days after the applicable regulatory filing date for each of
its Fiscal Years, but in any event within 95 days after the close of each Fiscal
Year of each Insurance Subsidiary and the Horace Mann Group a copy of each
Insurance Subsidiary’s and the Horace Mann Group’s “Statement of Actuarial
Opinion” which is provided to the applicable Department (or equivalent
information should the Department no longer require such a statement) as to the
adequacy of loss reserves of such Insurance Subsidiary or the Horace Mann Group,
as applicable. Such opinion shall be in the format prescribed by the applicable
Insurance Code.


2

--------------------------------------------------------------------------------




(e)    Section 6.10 is hereby amended in its entirety to read as follows:
6.10    Securities Lending. Not permit the aggregate market value of securities
subject to Securities Lending for any Insurance Subsidiary to exceed at any time
an amount equal to the Threshold Amount applicable to such Insurance Subsidiary
less the aggregate amount of FHLB Operating Debt outstanding at such time for
such Insurance Subsidiary; provided that for purposes of this Section 6.10, the
market value of any security subject to Securities Lending shall be measured as
of the time the applicable Securities Lending transaction was entered into.
2.Representations and Warranties. The Borrower represents and warrants as of the
date hereof that before and after giving effect to this amendment letter, (i)
the representations and warranties set forth in the Credit Agreement will be
true and correct with the same effect as if then made, except to the extent that
such representation or warranty specifically refers to an earlier date, in which
case such representation and warranty shall be true and correct as of such
earlier date; and (ii) no Default shall have occurred and be continuing.
3.Conditions Precedent. This amendment letter shall become effective on the date
on which the Administrative Agent has received counterparts of this amendment
letter signed by the Borrower and the Required Lenders.
4.Continuing Effectiveness, etc. The Borrower acknowledges and affirms that
after giving effect to this amendment letter, the Credit Agreement and each
other Loan Document shall remain in full force and effect and will continue to
constitute a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to Debtor Relief Laws
and general equitable principles (whether considered a proceeding in equity or
at law). After the effectiveness of this amendment letter, all references in the
Credit Agreement and the other Loan Documents to “Credit Agreement” or similar
terms shall refer to the Credit Agreement as amended hereby. Except to the
extent expressly set forth herein, all of the terms and conditions of the Credit
Agreement and the other Loan Documents shall remain unchanged and in full force
and effect. This amendment letter is limited to the matters specifically set
forth herein and does not constitute a waiver, consent or amendment with respect
to any other matter whatsoever.
5.Loan Document. This amendment letter shall be deemed to be a Loan Document for
all purposes of the Credit Agreement and each other Loan Document.
6.Ratification. This amendment letter embodies the entire agreement of the
parties and supersedes any prior agreements or understandings with respect to
the subject matter hereof.
7.Miscellaneous. The provisions of Sections 9.02, 9.03, 9.06, 9.07, 9.09, 9.10
and 9.11 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis.
[Signature pages follow]




3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this amendment letter to be
duly executed and delivered as of the date first above written.
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent




By: /s/ Hector J. Varona    
Name: Hector J. Varona
Title: Executive Director




4

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION




By: /s/ Zachary E. Gray    
Name: Zachary E. Gray
Title: Vice President


5

--------------------------------------------------------------------------------






THE NORTHERN TRUST COMPANY




By: /s/ Peter J. Hallan    
Name: Peter J. Hallan
Title: Vice President




6

--------------------------------------------------------------------------------






COMERICA BANK




By: /s/ Eric Hendrickson    
Name: Eric Hendrickson
Title: Relationship Manager




7

--------------------------------------------------------------------------------






STATE STREET BANK AND TRUST COMPANY




By: /s/ Kimberly R. Costa    
Name: Kimberly R. Costa
Title: Vice President




8

--------------------------------------------------------------------------------






ILLINOIS NATIONAL BANK




By: /s/ John Wilson    
Name: John Wilson
Title: EVP, Chief Lending Officer










































































9

--------------------------------------------------------------------------------




Accepted and agreed as of the date first above written:


HORACE MANN EDUCATORS CORPORATION




By: /s/ Bret A. Conklin    
Name: Bret A. Conklin
Title: EVP and CFO




By: /s/ Angela S. Christian    
Name: Angela S. Christian
Title: VP and Treasurer




10